 


114 HR 3360 IH: Defense Against Digital Theft Act
U.S. House of Representatives
2015-07-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 3360 
IN THE HOUSE OF REPRESENTATIVES 
 
July 29, 2015 
Mr. Kilmer (for himself and Mr. Rigell) introduced the following bill; which was referred to the Committee on Oversight and Government Reform
 
A BILL 
To provide for identity protection coverage and other services for individuals exposed to the OPM security breaches, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Defense Against Digital Theft Act.   2.Identity protection coverage for individuals exposed to OPM security breaches (a)Identity Protection CoverageThe Director of the Office of Personnel Management shall provide to each affected individual complimentary identity protection coverage that— 
(1)is not less comprehensive than the complimentary identify protection coverage that the Director provided to affected individuals before the date of enactment of this Act; (2)is effective for a period of not less than 10 years; and 
(3)includes not less than $5,000,000 in identity theft insurance.  (b)Limitation on use of credit scoreThe Director shall issue such regulations as are necessary to provide that no affected individual whose credit score was negatively impacted as a result of a data breach described under paragraph (1) or (2) of subsection (d) may be disqualified from eligibility for access to classified information pursuant to Executive Order 12968 (50 U.S.C. 3161 note), or any other similar authority, solely on the basis of a credit score of such individual.  
(c)Task force 
(1)EstablishmentNot later than 180 days after the date of enactment of this Act, the Director shall establish a task force to develop specific recommendations on how to mitigate any adverse consequences relating to the OPM data breaches described under paragraphs (1) and (2) of subsection (d) to affected individuals and the employing entities, or former employing entities, of such individuals. (2)MembershipThe members of the task force established under paragraph (1) shall include— 
(A)the head of any agency that employs an affected individual; (B)information technology security experts; and 
(C)representatives of organizations representing— (i)collective bargaining organizations; 
(ii)veteran service organizations; (iii)Federal employees; 
(iv)former Federal employees; and (v)military associations. 
(d)Definition In this section, the term affected individual means any individual whose personally identifiable information was compromised during— (1)the data breach of personnel records of current and former Federal employees, at a network maintained by the Department of the Interior, that was announced by the Office of Personnel Management on June 4, 2015; or 
(2)the data breach of systems of the Office of Personnel Management containing information related to the background investigations of current, former, and prospective Federal employees, and of other individuals.  